Citation Nr: 0944920	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-36 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right ankle fracture with os calcis spur, currently rated as 
20 percent disabling. 

2.  Entitlement to service connection for lumbar degenerative 
disc disease, disc desiccation, and bulging disc.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to 
September 1965 and from January 1983 to May 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  The Veteran's residuals of a right ankle fracture with os 
calcis spur equate to no worse than marked limitation of 
motion.  

2.  The Veteran does not have lumbar degenerative disc 
disease, disc desiccation, and bulging disc that is 
attributable to his military service or was caused by or made 
worse by service-connected disability


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of right ankle fracture with os calcis spur have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 
(2009).

2.  The Veteran does not have lumbar degenerative disc 
disease, disc desiccation, and bulging disc that is the 
result of disease or injury incurred in or aggravated during 
active military service; and such disability is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009); 38 C.F.R. 
§ 3.310 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in April 2006; a rating decision 
in June 2006; a statement of the case in October 2006; and a 
supplemental statement of the case in June 2009.  Those 
documents discussed specific evidence, particular legal 
requirements applicable to the claims, evidence considered, 
pertinent laws and regulations, and reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with evidence obtained, the evidence needed, and 
the responsibilities of the parties in obtaining the 
evidence.  The Board finds that any defect of timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the June 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, 
and therefore the error was harmless).  

Increased Rating

The Veteran avers that his right ankle disability warrants an 
increased rating.

VA outpatient treatment associated with the claims file 
reveal complaints of right lower extremity pain in September 
2006.  The Veteran was assessed with an old ankle fracture.  

Also associated with the claims file are records from the 
Social Security Administration (SSA).  The records reveal 
that the Veteran was in receipt of SSA disability benefits 
for a primary diagnosis of disorders of the back.  The 
medical records submitted by the SSA include VA outpatient 
treatment reports and are duplicative of the entry reported 
above and also include an October 2006 examination report 
from A. Abreu, M.D.

The examination report from Dr. Abreu was dated in October 
2006 and pertained to back pain.  However, Dr. Abreu 
indicated that the Veteran's right ankle appeared normal to 
inspection and moved "fairly well."  The Veteran was noted 
to be able to walk without a walker.  

The Veteran was afforded a VA examination in June 2006.  The 
Veteran reported pain around the right ankle joint with loss 
of strength and occasional falls upon walking.  He also 
reported frequent swelling.  He said he used Motrin for pain.  
The Veteran said he had flare-ups twice per month with pain 
lasting one to one and a half days.  He indicated that used 
crutches for ambulation and a right ankle brace with good 
pain control.  The Veteran denied episodes of dislocation or 
recurrent subluxation of the right ankle joint.  There were 
no constitutional symptoms of inflammatory arthritis.  The 
Veteran indicated that he retired four years prior but did 
not attribute his inability to work to his right ankle 
disability.  He specifically noted that he could not work or 
sit or stand too long due to back pain.  He reported that he 
had worked for thirty-two years as a firefighter.  Range of 
motion testing of the right ankle revealed dorsiflexion from 
0 to 5 degrees and plantar flexion from 0 to 10 degrees.  The 
examiner later noted that dorsiflexion of the right ankle was 
0 to 20 degrees and plantar flexion was 0 to 45 degrees.  The 
examiner noted that there was no painful motion during range 
of motion testing.  The examiner said the Veteran was limited 
by fatigue following repetitive use of the right ankle.  He 
was not additionally limited by pain, weakness, lack of 
endurance, or incoordination following repetitive use.  There 
was no objective evidence of painful motion on all movements 
of the right ankle.  Additionally there was no objective 
evidence of edema, effusion, instability, redness, heat, 
abnormal movement, or guarding of movement of the right 
ankle.  There was tenderness to palpation of the right heel 
and ankle and mild weakness of the right ankle dorsiflexor 
muscle.  The examiner noted that the Veteran had a slow 
guarded gait and was able to walk unaided.  The examiner said 
the Veteran had limitation of motion of the right ankle but 
the ankle was stable and not painful.  The examiner diagnosed 
the Veteran with residuals of a fracture of the right ankle 
with os calcis spur.  

The Veteran was afforded a VA examination in March 2009.  The 
Veteran reported constant swelling of his right ankle and 
recurrent falls and weakness of his right leg due to ankle 
instability.  He said he used Naproxen for pain.  He denied 
hospitalizations or surgery.  The examiner noted that there 
was no deformity, giving way, stiffness, incoordination, or 
episodes of locking, or dislocation.  There was instability, 
pain, weakness, decreased speed of joint motion, swelling, 
and tenderness.  The Veteran reported weekly flare-ups 
lasting hours.  There were no constitutional symptoms of 
arthritis and no incapacitating episodes of arthritis.  The 
Veteran reported that he was able to stand for fifteen to 
thirty minutes and walk one-quarter of a mile.  He said he 
used a walker to ambulate.  The examiner said the Veteran 
ambulated with an antalgic gait.  There was evidence of 
abnormal weight bearing but no callus formation or skin 
breakdown.  There was increased wear on the outside edge of 
the heel.  The examiner noted that there was crepitus, 
tenderness, pain at rest, and lateral to medial instability.  
Range of motion testing revealed dorsiflexion from 0 to 18 
degrees and plantar flexion from 0 to 30 degrees.  The 
examiner said there was additional limitation of motion due 
to pain on repetitive motion.  Range of motion after 
repetitive motion revealed dorsiflexion from 0 to 20 degrees 
and plantar flexion from 0 to 35 degrees.  There was no joint 
ankylosis.  X-rays of the right ankle revealed mild 
degenerative changes.  The sensory examination was normal.  
The Veteran reported that he had been retired for two to 
three years due to a back and ankle condition.  The examiner 
diagnosed the Veteran with residuals of a fracture of the 
right ankle, os calcis spur, and right ankle degenerative 
joint disease.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

The Veteran's right ankle disability has been rated under 
Diagnostic Code 5271 which pertains to limitation of motion 
of the ankle.  38 C.F.R. § 4.71a (2009).  Under Diagnostic 
Code 5271, a 20 percent rating is assignable where there is 
marked limitation of motion.  A 20 percent rating is the 
maximum schedular rating available for an ankle disability 
involving loss of motion.  In evaluating range of motion 
values for the right ankle, the Board notes that the normal 
range of motion of the ankle is dorsiflexion from 0 to 20 
degrees, and plantar flexion from 0 to 45 degrees.  See 38 
C.F.R. § 4.71, Plate II (2009).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
applicable diagnostic code, any additional functional loss 
the Veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40, 4.45 (2009).  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Such factors include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.

The Veteran was assigned a 20 percent evaluation, the highest 
schedular rating available for disabilities involving 
limitation of motion of the ankle.  Consequently, the Board 
has considered whether other diagnostic codes might allow for 
a higher disability rating.  A higher evaluation is not 
available under Diagnostic Code 5270 (ankylosis of the 
ankle), 5272 (ankylosis of the subastrafalar or tarsal 
joint), 5273 (malunion of the os calcis or astragalus) or 
5274 (astragalectomy) because the Veteran's right ankle 
disability is not manifested by ankylosis of the ankle, 
ankylosis of the subastrafalar or tarsal joint, malunion of 
the os calcis or astragalus, or astragalectomy.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a disability evaluation in excess of 20 percent 
for the Veteran's right ankle disability.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  

The Board has considered whether an extraschedular rating is 
warranted in this case.  The threshold factor for 
extraschedular consideration is a finding on the part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected disability at issue is 
inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 
3.321(b)(1).  If so, factors for consideration in determining 
whether referral for an extraschedular rating is necessary 
include marked interference with employment or frequent 
periods of hospitalization that indicate that application of 
the regular schedular standards would be impracticable.  
Thun, citing 38 C.F.R. § 3.321(b)(1) (2009).  For the 
following reasons, the Board determines that such referral is 
not appropriate in this case.  The Board notes that this 
disability has not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Although the Veteran indicated 
at his most recent examination that he was retired in part 
due to his right ankle disability, the record reveals that 
the Veteran worked for thirty-two years and neither examiner 
indicated that the Veteran's right ankle prevented him from 
working.  Additionally, the record does not show that the 
disability results in frequent periods of hospitalization.  
Hence, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection

The Veteran's STRs do no reveal any complaints, findings, or 
treatment for the Veteran's low back.

The Veteran was afforded a VA general medical examination in 
February 1993 at which time he did not report any complaints 
related to his low back.  

Associated with the claims file are VA outpatient treatment 
reports dated from October 1994 to September 2006.  The 
records indicate that the Veteran reported low back pain in 
October 1994 and was diagnosed with spondyloarthritic changes 
from L2-5 at that time.  The Veteran again reported low back 
pain in August 1996 and was diagnosed with lumbosacral 
osteoarthritis at that time.  The Veteran underwent ten 
physical therapy sessions for his low back pain from August 
1996 to October 1996 and was noted to have had relief.  A 
magnetic resonance imaging (MRI) of the lumbar spine obtained 
in December 2005 revealed multilevel degenerative changes 
with narrowing of the neural foramina at multiple levels, 
spondylosis, and lumbar muscle spasm.  In April 2006 the 
Veteran was noted to have mechanical low back pain, 
lumbosacral spondylosis and left L2-3 herniated nucleus 
pulposus.  The examiner opined that the Veteran had 
mechanical low back pain after an ankle fracture.  He said 
the Veteran's postural change produced his back pain.  The 
Veteran was assessed with low back pain in June 2006 and 
discogenic disease of the lumbosacral spine in September 
2006. 

Also associated with the claims file are records from the 
SSA.  The records reveal that the Veteran was in receipt of 
SSA disability benefits for a primary diagnosis of disorders 
of the back.  The medical records submitted by the SSA 
include VA outpatient treatment reports and are duplicative 
of those reported above and also include an October 2006 
examination report from A. Abreu, M.D.

The examination report from Dr. Abreu reveals that the 
Veteran reported a longstanding history of low back pain 
since he was injured in the Puerto Rico National Guard in 
1982.  He said he worked as a civilian fireman for the Puerto 
Rico National Guard until four years prior when he retired 
after years of service.  Physical examination revealed that 
the Veteran's station and gait were normal.  Sensory 
examination was normal to light touch.  The Veteran was noted 
to ambulate with a walker with wheels but the examiner opined 
that the walker was not necessary at all time because the 
Veteran was able to walk on his heels and toes without the 
walker.  Dr. Abreu diagnosed the Veteran with back pain and 
urinary incontinence with no focal neurological deficit.  

The Veteran was afforded a VA examination in June 2006.  The 
examiner indicated that he carefully reviewed the claims 
file.  The Veteran reported that his low back pain started in 
1989 or 1990 without trauma.  He said he had intense 
radiating pain with tingling of his legs.  The Veteran was 
noted to ambulate with Loftstrand crutches.  He did not use a 
thoracolumbar brace or orthosis.  He reported that he worked 
as a firefighter for thirty-two years until his retirement 
due to low back pain.  Physical examination revealed that the 
Veteran ambulated unaided with a slow-guarded gait.  
Examination of the spine revealed symmetry and rhythm of 
spinal motion and symmetry in the appearance of the spine.  
Sensory examination was normal except in the right foot L5-S1 
dermatome which was diminished.  The examiner diagnosed the 
Veteran with lumbar muscle spasm, degenerative joint disease, 
disc desiccation L2-3, L3-4, L4-5, and bulging disc at L2-3, 
L3-4, L4-5, and L5-S1 with narrowing of the spinal canal per 
MRI.  The examiner indicated that when the Veteran injured 
his knee in December 1981, the low back was not mentioned.  
The examiner indicated that the Veteran's low back disability 
manifested several years after the event in service.  He said 
the right ankle and lower back condition were far different 
anatomical structures with different bony structures, nerve 
supplies, and were unrelated to each other.  He opined that 
the Veteran's current back condition was not caused by or the 
result of the service-connected residuals of a fracture of 
the right ankle and os calcis spur condition.  The Board 
notes that while the examiner erroneously noted that the 
Veteran injured his knee in service, it appears that he was 
referring to an ankle injury as he specifically opined that 
the Veteran's back disability was unrelated to his ankle and 
the injury referenced in December 1981 in the STRs was in 
fact an ankle injury and not a knee injury.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, the regulations provide that service connection 
is warranted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2006 & 2009).  This includes any increase in 
disability that is proximately due to or the result of a 
service-connected disease of injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended 
to state that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Although VA has indicated that 
the purpose of the regulation change was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which suggests the possibility that the recent change amount 
to a substantive change in the regulation.  Given what may be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which favors the claimant.

The Veteran avers that his low back disability is secondary 
to his service-connected right ankle disability.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for lumbar 
degenerative disc disease, disc desiccation, and bulging 
disc.  

As noted, the Veteran's STRs do not document any complaints, 
findings, or treatment for a lumbar spine disability.  
Moreover, the Veteran was not treated for any disability of 
the back until 1994 when he was diagnosed with 
spondyloarthritic changes from L2-5.  Therefore, since 
arthritis was not diagnosed within one year of the Veteran's 
separation from service, service connection may not be 
granted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  
Additionally, service connection is not warranted on a direct 
basis because none of the medical evidence associated with 
the claims file establishes that the Veteran's current low 
back disability is etiologically linked to his military 
service.  

With regard to service connection on a secondary basis, while 
the VA outpatient treatment reports include an entry in April 
2006 in which an examiner opined that the Veteran had 
mechanical low back pain after an ankle fracture due to 
postural changes, the June 2006 VA examiner carefully 
reviewed the claims file and opined that the Veteran's 
current back condition was not caused by or the result of the 
service-connected residuals of a fracture of the right ankle 
and os calcis spur condition and his rationale was that the 
right ankle and lower back condition were far different 
anatomical structures with different bony structures, nerve 
supplies, and were unrelated to each other.  In evaluating 
the probative value of medical evidence, the Board notes that 
it is free to favor one opinion over another, provided it 
offers an adequate basis for doing so.  See Evans v. West, 12 
Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Whether a physician provides a basis for his or her 
medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  Because the June 2006 VA 
examiner reviewed the claims file and provided a complete 
rationale for his opinion the Board finds the April 2006 
physician's opinion to be far less probative than that of the 
VA examiner above.  Moreover, and very significantly, the 
April 2006 examiner only opined that there was a relationship 
between the Veteran's right fracture and low back "pain," 
not a relationship between the facture and a specific low 
back diagnosis or disability.  Consequently, in terms of 
linking a current back disability to service-connected 
disability, this opinion is found to have little probative 
value.  

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
Veteran is competent to report what comes to him through his 
senses, he does not have medical expertise.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.

In summary, the greater weight of credible and probative 
evidence does not show that the Veteran's lumbar degenerative 
disc disease, disc desiccation, and bulging disc are related 
to his period of service, or that any such disability 
manifested within one year of the Veteran's separation from 
service.  38 C.F.R. §§ 3.307, 3.309.  Additionally, as 
discussed, the Board finds the most probative and credible 
evidence to be the opinion of the competent health care 
specialist who reviewed the record and found that a 
relationship between the Veteran's current disability and his 
service-connected right ankle disability was less likely.  

The Board is unable to identify a reasonable basis for 
granting service connection for lumbar degenerative disc 
disease, disc desiccation, and bulging disc.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  The 
preponderance of the evidence is against the claim.


ORDER

Entitlement to an increased rating for residuals of a right 
ankle fracture with os calcis spur, currently rated as 20 
percent disabling is denied. 

Entitlement to service connection for lumbar degenerative 
disc disease, disc desiccation, and bulging disc is denied.   




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


